Exhibit 10.5

PROMISSORY NOTE

 

$12,000,000.00    New York, New York    July 31, 2020

FOR VALUE RECEIVED, ACRES CAPITAL CORP., a Delaware corporation, having its
principal place of business at 865 Merrick Avenue, Suite 200S, Westbury, New
York 11590 (together with its successors and permitted assigns, “Borrower”),
hereby promises to pay to the order of RCC REAL ESTATE, INC., a Delaware
corporation, as payee, having an address at c/o ACRES Capital, LLC, 865 Merrick
Avenue, Suite 200S, Westbury, New York 11590 (together with its successors and
assigns, “Lender”), or at such other place as the holder hereof may from time to
time designate in writing, the principal sum of Twelve Million and No/100
Dollars ($12,000,000.00) (the “Loan”), in lawful money of the United States of
America with interest thereon to be computed from the date of this Promissory
Note (this “Note”) at the Interest Rate (or the Default Rate if applicable), and
to be paid in accordance with the terms of this Note. Capitalized terms not
defined below shall be defined as set forth on Exhibit A attached hereto.

ARTICLE 1: PAYMENT TERMS

Section 1.1 Interest Rate.

(a) Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Note from
(and including) the Closing Date to but excluding the date the Loan is paid in
full, whether at maturity, upon acceleration, by prepayment or otherwise.

(b) Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate (or
the Default Rate if applicable) and a three hundred sixty (360) day year by
(c) the outstanding principal balance of the Loan.

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to this Note, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.

Section 1.2 Loan Payment.

(a) Monthly Debt Service Payments. Borrower shall pay to Lender (a) on
September 1, 2020 and (b) on each Payment Date thereafter, the Monthly Debt
Service Payment Amount; provided that Borrower shall pay to Lender any interest
that accrues at the Default Rate on demand.



--------------------------------------------------------------------------------

(b) Payments Generally. For purposes of making payments hereunder, but not for
purposes of calculating Accrual Periods, if the day on which such payment is due
is not a Business Day, then amounts due on such date shall be due on the
immediately succeeding Business Day and with respect to payments of principal
due on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
succeeding such Maturity Date. All amounts due under this Note shall be payable
without setoff, counterclaim, defense or any other deduction whatsoever, except
as set forth in Article 5 hereof.

(c) Payment on Maturity Date. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts due under this Note.

(d) Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Note shall be made to Lender not
later than 3:00 P.M., New York City time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
at Lender’s office or as otherwise directed by Lender, and any funds received by
Lender after such time shall, for all purposes hereof, be deemed to have been
paid on the next succeeding Business Day.

(e) Voluntary Prepayments. On any Business Day through the Maturity Date,
Borrower may, at its option, prepay the Debt in full or in part, provided that
Borrower pays to Lender (A) all interest accrued and unpaid on the principal
balance of this Note to be prepaid to and including the date of prepayment and
(B) all other sums due at the time of such prepayment under this Note.

(f) Extension of Maturity Date. Borrower shall have the option to extend the
scheduled Maturity Date of the Loan for two (2) successive terms of one (1) year
each (each such option, an “Extension Option”). In order to exercise each such
Extension Option, Borrower shall deliver to Lender written notice of such
extension on or before the date that is ten (10) days prior to the then
applicable Maturity Date. The Maturity Date shall be extended pursuant to
Borrower’s notice as aforesaid, provided that (a) no Event of Default shall be
in existence on the then applicable Maturity Date and (b) Borrower shall pay to
Lender on or before the then applicable Maturity Date an extension fee equal to
one half of one percent (0.5%) of the outstanding principal balance of the Loan
as of such date.

ARTICLE 2: DEFAULT AND ACCELERATION

Section 2.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if any portion of the Debt shall not be paid within five (5) Business Days
after the due date thereof; provided, however, that, for the avoidance of doubt,
if Lender exercises its offset rights set forth in Section 5.2 hereof with
respect to any portion of the Debt, such offset shall be deemed to cure any
Default or Event of Default that would otherwise exist with respect to such
portion of the Debt;



 

-2-



--------------------------------------------------------------------------------

(ii) if any representation or warranty made by Borrower herein, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect (or, in the case of any representation or warranty already qualified by
materiality, in any respect), as of the date the representation or warranty was
made; provided, however, if the materially false or misleading aspect of such
representation or warranty was not intentionally made by Borrower and the
materially false or misleading aspect of such representation and warranty
remains capable of being cured or corrected and has not had, and would not
reasonably be expected to have, a material adverse effect on Borrower’s ability
to perform its obligations under this Note, Borrower shall have thirty (30) days
to cause a cure or correction thereof following a senior officer of Borrower
obtaining knowledge thereof;

(iii) if Borrower shall make an assignment for the benefit of creditors;

(iv) if a receiver, liquidator, trustee or similar official shall be appointed
for Borrower or a substantial part of its assets, or if Borrower shall be
adjudicated bankrupt or insolvent, or if any petition for bankruptcy,
reorganization, arrangement or other similar relief pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, or if any proceeding for
the dissolution or liquidation of Borrower shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower upon the same not being discharged,
stayed or dismissed within ninety

(90) days;

(v) if Borrower shall attempt to assign its rights under this Note or any
interest herein in contravention of this Note;

(vi) if (A) Borrower assigns or otherwise transfers the Management Agreement (as
defined below) in violation of the Management Agreement without the consent of
the Lender or Exantas REIT or (B) the Management Agreement is terminated
pursuant to Section 13 or Section 15 of the Management Agreement;

(vii) if Borrower shall continue to be in default under any of the other terms,
covenants or conditions of this Note not specified in clauses (i) to (vi) above,
for ten (10) days after a senior officer of Borrower obtains knowledge thereof,
in the case of any such default which can be cured by the payment of a sum of
money, or, in the case of any other default, for thirty (30) days after a senior
officer of Borrower obtains knowledge thereof; provided, however, that if such
non-monetary default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such default, such additional period
not to exceed sixty (60) days; or



 

-3-



--------------------------------------------------------------------------------

(viii) if (x) Borrower shall fail to observe or perform any agreement or
condition relating to (A) any indebtedness for borrowed money or for the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business and payable in accordance with
customary trade practices) or (B) that is evidenced by a note, bond, debenture
or similar instrument, in the case of each of clauses (A) and (B) having an
aggregate principal amount of more than $5,000,000 (“Indebtedness”) or contained
in any instrument or agreement evidencing, securing or relating thereto (“Debt
Documents”), or any other default occurs, the effect of which default is to
cause, or to permit the holder or holders or beneficiary or beneficiaries of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) (“Holders”) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity and
(y) any such Holder accelerates such Indebtedness prior to its stated maturity
(or such Indebtedness is automatically accelerated pursuant to the terms of the
related Debt Documents) or exercises any other remedy available to such Holder
under the related Debt Documents to collect on such Indebtedness.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (iii) or (iv) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this Note
or at law or in equity, Lender may take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (iii) or (iv) above, the Debt and other obligations of Borrower
hereunder shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein to the contrary notwithstanding, and, to the
extent permitted by applicable law, Lender may take any such actions, without
notice or demand (except to the extent otherwise expressly required hereunder),
that Lender deems advisable to protect and enforce its rights against Borrower,
and Lender may enforce or avail itself of any or all rights or remedies
available at law or in equity.

Section 2.2 Remedies. Upon the occurrence of an Event of Default, all or any one
or more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Note executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any action for the
enforcement of its rights and remedies hereunder. Any such actions taken by
Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein. Without
limiting the generality of the foregoing, Borrower agrees that if an Event of
Default is continuing (i) Lender is not subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until the
Debt has been paid in full.



 

-4-



--------------------------------------------------------------------------------

Section 2.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Note shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this Note, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

ARTICLE 3: REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

(a) Organization. Borrower is validly existing and in good standing with
requisite power and authority to own its assets and to transact the businesses
in which it is now engaged. Borrower is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its assets and to transact the businesses in which it is now
engaged.

(b) Proceedings. Borrower has the power and authority, and the legal right, to
execute and deliver this Note and to perform its obligations hereunder. Borrower
has taken all necessary action to authorize the execution, delivery and
performance of this Note. This Note has been duly executed and delivered by or
on behalf of Borrower and constitutes the legal, valid and binding obligations
of Borrower enforceable against Borrower in accordance with their respective
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Conflicts. The execution, delivery and performance of this Note by
Borrower will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Borrower pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, bylaws, certificate of incorporation or other organizational
documents, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower of this Note has been obtained and is in
full force and effect.



 

-5-



--------------------------------------------------------------------------------

(d) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, which actions, suits or proceedings,
if determined against Borrower would reasonably be expected to materially and
adversely affect the ability of Borrower to perform its obligations under this
Note.

(e) Solvency. Borrower has (a) not entered into this transaction or executed
this Note with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations
hereunder. No petition in bankruptcy has been filed against Borrower in the last
seven (7) years, and in the last seven (7) years, Borrower has not made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Borrower is not contemplating the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

(f) Enforceability. This note is enforceable by Lender (or any subsequent holder
thereof) in accordance with its respective terms, subject to principles of
equity and bankruptcy, insolvency and other laws generally applicable to
creditors’ rights and the enforcement of debtors’ obligations. Except as set
forth in Article 5 hereof, this Note is not subject to any right of rescission,
set off, counterclaim or defense by Borrower, including the defense of usury,
nor would the operation of any of the terms of this Note or the exercise of any
right hereunder, render this Note unenforceable (subject to principles of equity
and bankruptcy, insolvency and other laws generally affecting creditors’ rights
and the enforcement of debtors’ obligations), and Borrower has not asserted any
right of rescission, set off, counterclaim or defense with respect thereto.

(g) Sanctioned Person. (a) None of the funds or other assets of Borrower
constitute property of, or are beneficially owned, directly or indirectly, by
any Sanctioned Person, with the result that the Loan is in violation of law;
(b) no Sanctioned Person has any interest of any nature whatsoever in Borrower,
with the result that the Loan is in violation of law; and (c) none of the funds
of Borrower have been derived from any unlawful activity with the result that
the Loan is in violation of law. Borrower is not, and no director or officer of
Borrower, or any agent of Borrower that will act in any capacity in connection
with or benefit from the Loan, is a Sanctioned Person or is currently the
subject or target of any Sanctions with the result that the Loan is in violation
of law. The Loan and the use of proceeds of the Loan will not violate any
Anti-Corruption Law or applicable Sanctions.

ARTICLE 4: BORROWER COVENANTS

Section 4.1 Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, and any rights, licenses, permits and franchises,
which the failure to preserve would reasonably be expected to materially and
adversely affect Borrower’s ability to perform its obligations under this Note.
There shall never be committed by Borrower any act or omission affording any
Governmental Authority the right of forfeiture against any monies paid in
performance of Borrower’s obligations under this Note. Borrower hereby covenants
not to commit, permit or suffer to exist any act or omission affording such
right of forfeiture.



 

-6-



--------------------------------------------------------------------------------

Section 4.2 Compliance with Law. Borrower shall comply with all statutes,
orders, rules and regulations of any Governmental Authority having jurisdiction
over Borrower or any of Borrower’s properties or assets, with which the failure
to comply would reasonably be expected to materially and adversely affect
Borrower’s ability to perform its obligations under this Note.

Section 4.3 Sanctioned Person. Borrower has performed and shall perform
reasonable due diligence to insure that at all times throughout the term of the
Loan, (a) none of the funds or other assets of Borrower constitute property of,
or are beneficially owned, directly or indirectly, by any Sanctioned Person,
with the result that the Loan is in violation of law; (b) no Sanctioned Person
has any interest of any nature whatsoever in Borrower, with the result that the
Loan is in violation of law; and (c) none of the funds of Borrower have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the Loan is
in violation of law.

Section 4.4 Notice of Default. Borrower shall, promptly after a senior officer
of Borrower becomes aware that a Default or an Event of Default has occurred,
notify Lender in writing of the nature and extent of such Default or Event of
Default and the action, if any, it has taken or proposes to take with respect to
such Default or Event of Default.

Section 4.5 Restricted Payments. During the continuance of an Event of Default,
Borrower shall not declare or make, directly or indirectly, any Restricted
Payment, or incur any new obligation (contingent or otherwise) to do so.

ARTICLE 5: RIGHTS OF OFFSET

Section 5.1 Borrower Offset Right. Lender and Exantas REIT each hereby expressly
agrees that, notwithstanding anything herein to the contrary, (x) Borrower shall
have the right to offset any amounts due and payable to Lender hereunder against
any amounts due and payable to the Manager (as defined below) under that certain
Fourth Amended and Restated Management Agreement, dated as of the date hereof,
by and among Exantas REIT, ACRES Capital, LLC, a New York limited liability
company (together with its permitted assignees, the “Manager”), and Borrower (as
amended, modified, amended and restated and supplemented, the “Management
Agreement”) and (y) Borrower may withhold payment of any amounts due and payable
under this Note and apply such amounts against any fees and expense
reimbursements otherwise owed to Manager by Exantas REIT under the Management
Agreement.

Section 5.2 Lender Offset Right. Each of Borrower and Manager hereby expressly
agrees that, notwithstanding anything in the Management Agreement to the
contrary, during the continuance of an Event of Default hereunder, (x) Lender
shall have the right to offset any amounts due and payable by Exantas REIT under
the Management Agreement against any amounts due and payable to Lender hereunder
and (y) Exantas REIT may withhold payment of any fees and expense reimbursements
otherwise owed under the Management Agreement and apply such fees and expenses
against any amounts due and payable by the Borrower pursuant to this Note,
including any outstanding principal and any accrued and unpaid interest
hereunder.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 6: SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.

ARTICLE 7: NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 8: WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind, except
to the extent expressly required hereunder. No release of any security or
guaranty for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note made by agreement between Lender or any other Person shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Borrower (except to the extent expressly set forth in a written
instrument executed by both Borrower and Lender), and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note.
No notice to or demand on Borrower shall be deemed to be a waiver of the
obligation of Borrower or of the right of Lender to take further action without
further notice or demand as provided for in this Note. If Borrower is a
partnership, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals or entities
comprising the partnership, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership, but any predecessor partnership
and their partners shall not thereby be released from any liability. If Borrower
is a corporation, the agreements contained herein shall remain in full force and
be applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the members
comprising the limited liability company, and the term “Borrower” as used
herein, shall include any alternate or successor limited liability company, but
any predecessor limited liability company shall not thereby be released from any
liability.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 9: TRANSFER

Without the prior written consent of Borrower, Lender may not assign, sell,
convey, encumber, pledge, hypothecate, grant an option with respect to, or
otherwise transfer or dispose of a legal or beneficial interest, whether direct
or indirect, in all or any portion of this Note or the Debt evidenced hereby,
except to a direct or indirect wholly owned subsidiary of Exantas REIT, or any
successor to Exantas REIT by merger, conversion, consolidation or purchase of
all or substantially all of Exantas REITs assets.

Notwithstanding the foregoing, any Person into which Lender may be merged or
converted, or any Person with which Lender may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which Lender shall be
a party, or any Person, including Persons affiliated with Lender, to which
Lender shall sell or otherwise transfer all or substantially all of its assets
shall, on the date when the merger, conversion, consolidation or transfer
becomes effective and to the extent permitted by any applicable laws, become the
successor Lender under this Note without the execution or filing of any document
or any further act on the part of the parties to this Note; provided that Lender
shall at all times remain a direct or indirect wholly owned subsidiary of
Exantas REIT, or any successor to Exantas REIT by merger, conversion,
consolidation or purchase of all or substantially all of Exantas REITs assets.
After the effective date of any such merger, conversion, consolidation or
transfer, all references in this Note to Lender shall be deemed to be references
to such successor Person.

Without the prior written consent of Lender, Borrower may not assign its rights
and obligations under this Note.

ARTICLE 10: GOVERNING LAW

(A) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICT LAWS). TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER, MANAGER,
EXANTAS REIT AND LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM
TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

-9-



--------------------------------------------------------------------------------

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, MANAGER, EXANTAS REIT
OR BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5 1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER, MANAGER, EXANTAS REIT AND LENDER EACH WAIVE ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER, MANAGER, EXANTAS REIT AND LENDER EACH
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.

ARTICLE 11: NOTICES

Section 11.1 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, and by telecopier or e-mail (with answer back
acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

 

If to Lender:    RCC Real Estate, Inc.    c/o Exantas Capital Corp.    P.
Sherrill Neff    Quaker Bio Partners    Cira Center    2929 Arch Street   
Philadelphia, PA 19104    E-mail: sherrill.neff@gmail.com With a copy to:       
Morrison & Foerster LLP    250 W 55th Street    New York, New York 10019   
Attention: Tracy A. Bacigalupo, Esq.    E-mail: tbacigalupo@mofo.com

 

-10-



--------------------------------------------------------------------------------

If to Borrower:    ACRES Capital Corp.    865 Merrick Avenue, Suite 200S   
Westbury, New York 11590    Attention: Jaclyn A. Jesberger, Esq.    E-mail:
jjesberger@acrescap.com With a copy to:    Cadwalader, Wickersham & Taft, LLP   
One World Financial Center    New York, New York 10281    Attention: Melissa C.
Hinkle, Esq.    Facsimile No.: (212) 504-6666    E-mail: Melissa.Hinkle@cwt.com

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming; or in the case of
e-mail, upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement).

ARTICLE 12: MISCELLANEOUS

This Note and all covenants, agreements, representations and warranties made
herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of this
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid. Whenever in this Note any of the parties hereto
is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Note, by or on behalf of Borrower or Manager, shall inure
to the benefit of the legal representatives, successors and permitted assigns of
Lender. All covenants, promises and agreements in this Note, by or on behalf of
Lender or Exantas REIT, shall inure to the benefit of the legal representatives,
successors and permitted assigns of Borrower.

Notwithstanding any provision herein to the contrary (and this provision shall
in all cases supersede all contradictory provisions and agreements contained
herein) no trustee, board member, officer, director, manager, member, employee
or agent of Borrower (or any direct or indirect member, partner, limited
partner, general partner, shareholder, or other equity holder, or affiliate or
subsidiary of Borrower) (collectively, the “Exculpated Parties”) shall be
personally liable for any of the obligations of Borrower under this Note, and
Lender, for itself and its successors and assigns, irrevocably waives any and
all rights to sue for, seek, or demand any such damages, money judgment,
deficiency judgment or personal judgment against any of the Exculpated Parties
under, by reason of, or in connection with, this Note.

ARTICLE 13: JOINT AND SEVERAL

If more than one Person has executed this Note as “Borrower,” the obligations of
all such Persons hereunder shall be joint and several.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 14: EXPENSES

Upon ten (10) Business Days prior written notice and delivery of reasonable
back-up documentation evidencing same, Borrower shall reimburse Lender for all
out-of-pocket costs, expenses, and fees (including expenses and fees of its
outside legal counsel) actually incurred by Lender in connection with the
enforcement of Lender’s rights hereunder.

ARTICLE 15: SUBORDINATION

Section 15.1 Subordination of Liabilities. Borrower, for itself, its successors
and assigns, agrees, and Lender by its acceptance hereof agrees, that the
payment of the principal of, interest on, and all other amounts owing in respect
of, this Note is hereby expressly subordinated, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of all Senior
Indebtedness pursuant to the terms and conditions of this Article 15. The
provisions of this Article 15 shall constitute a continuing offer to all Oaktree
Persons and Hamilton Lane Persons that, in reliance upon such provisions, become
holders of, or continue to hold, Senior Indebtedness, and such provisions are
made for the benefit of the Oaktree Persons and Hamilton Lane Persons that are
holders of Senior Indebtedness, and such Oaktree Persons and Hamilton Lane
Persons that are holders are hereby made obligees hereunder, and they and/or
each of them may proceed to enforce such provisions in accordance with the terms
of the applicable Senior Indebtedness.

Section 15.2 Borrower Not to Make Payments with Respect to the Debt in Certain
Circumstances. Until all obligations in respect of Senior Indebtedness have been
paid in full in cash or other payment satisfactory to the holders of such Senior
Indebtedness and all commitments to extend additional Senior Indebtedness
thereunder have been terminated, Borrower shall not make any payment on account
of the Debt; provided that Borrower shall be entitled to pay to Lender the
Monthly Debt Service Payment Amount in accordance with the terms hereof if, at
the time of such payment, no (i) principal payment default in respect of any
Senior Indebtedness has occurred and is continuing or (ii) other default of any
material term of the credit agreement, loan agreement or similar instrument
governing any Senior Indebtedness has occurred and is continuing that permits
holders of such Senior Indebtedness to accelerate its maturity. Payments not
made as a result of the proviso to the previous sentence shall be resumed, and
Borrower shall promptly pay Lender all amounts not paid as a result of the
previous sentence, on the date on which such default is cured or waived and, if
applicable, any such acceleration is rescinded or on the date on which the
Senior Indebtedness under which a default existed is discharged or paid in full
in cash or other payment satisfactory to the holders of such Senior Indebtedness
and all commitments to extend additional Senior Indebtedness thereunder is
terminated. In the event that Borrower shall make or Lender shall receive any
payment on account of the Debt at a time when payment is not permitted by this
Section 15.2, such payment shall be held by Lender and held in trust for the
benefit of the holders of Senior Indebtedness and shall be paid promptly over to
such holders of Senior Indebtedness until such time as Borrower is permitted to
pay Lender pursuant to the terms of the previous sentence.

 

-12-



--------------------------------------------------------------------------------

Section 15.3 Subordination to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Borrower. Upon any distribution of
assets of Borrower upon any total or partial dissolution, winding up,
liquidation or reorganization of Borrower, the holders of all Senior
Indebtedness shall first be entitled to receive payment in full in cash or other
payment satisfactory to the holders of such Senior Indebtedness of all Senior
Indebtedness before Lender is entitled to receive any payment on account of the
Debt. In the event that Borrower shall make or Lender shall receive any payment
or distribution of assets of Borrower on account of the Debt contrary to this
Section 15.3, such payment or distribution shall be received by Lender and held
in trust for the benefit of the holders of Senior Indebtedness, for application
to the payment of such Senior Indebtedness (any portion of the Senior
Indebtedness that is repaid by the application of any such a payment or
distribution, shall hereinafter be referred to as the “Subrogated Indebtedness”)
until all such Senior Indebtedness shall have been paid in full in cash or the
holders of such Senior Indebtedness shall have received other payment
satisfactory to the holders of such Senior Indebtedness.

Section 15.4 Subordination Rights Not Impaired by Acts or Omissions of Borrower
or Holders of Senior Indebtedness.

(a) No right of any present or future holders of any Senior Indebtedness to
enforce subordination as herein provided shall be prejudiced or impaired by any
act or failure to act on the part of Borrower or by any act or failure to act by
any such holder, or by any noncompliance by Borrower with the terms and
provisions of this Note, regardless of any knowledge thereof which any such
holder may have. The holders of the Senior Indebtedness may, without in any way
affecting the obligations of Lender with respect hereto, in their absolute
discretion, change the manner, place or terms of payment of, change or extend
the time of payment of, or renew or alter, any Senior Indebtedness or amend,
modify or supplement any agreement or instrument governing or evidencing such
Senior Indebtedness or any other document referred to therein, or exercise or
refrain from exercising any other of their rights under the Senior Indebtedness,
all without notice to or assent from Lender.

(b) This Article 15 defines the relative rights of Lender and holders of Senior
Indebtedness. Nothing herein shall (i) impair, as between Borrower and Lender,
the obligation of Borrower, which is absolute and unconditional, to pay the Debt
in accordance with the terms hereof; (ii) affect the relative rights of Lender
and creditors of Borrower other than their rights in relation to holders of
Senior Indebtedness as expressly provided in this Article 15; (iii) affect that
such non-payment shall be a Default or Event of Default in accordance with the
terms hereof; or

(iv) prevent Lender or any affiliate from exercising its available remedies
hereunder or under any other agreement, subject to the rights of holders of
Senior Indebtedness to receive payments and distributions as expressly provided
by Section 15.2 and Section 15.3 hereof.

Section 15.5 Subrogation. After all applicable Senior Indebtedness is paid in
full in cash or other payment satisfactory to the holders of such Senior
Indebtedness, Lender shall be subrogated to the rights of holders of Senior
Indebtedness to receive payments or distributions with respect to the Subrogated
Indebtedness. A payment or distribution made under this Article 15 to holders of
any Senior Indebtedness that otherwise would have been made to Lender is not, as
between Borrower and Lender, a payment by Borrower on the Senior Indebtedness.

[NO FURTHER TEXT ON THIS PAGE]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: ACRES CAPITAL CORP.,     a Delaware corporation By:  

/s/ Mark Fogel

  Name: Mark Fogel   Title:   President & CEO LENDER: RCC REAL ESTATE, INC.,
    a Delaware corporation By:  

/s/ Shelle Weisbaum

  Name: Shelle Weisbaum   Title:   Secretary

[Signature Page to Promissory Note]



--------------------------------------------------------------------------------

Solely for the purposes of Articles 5, 10 and 12 hereof.

 

ACRES CAPITAL, LLC,     Delaware limited liability company By:  

/s/ Mark Fogel

  Name: Mark Fogel   Title:   President & CEO

EXANTAS CAPITAL CORP.,

    a Maryland corporation

By:  

/s/ Shelle Weisbaum

  Name: Shelle Weisbaum   Title:   Secretary



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; provided, however, the
initial Accrual Period shall commence on and include the Closing Date and shall
end on and include August 31, 2020.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower from time to time concerning or relating to
bribery or corruption, including, if applicable, the United States Foreign
Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010, in each case, as
amended, and the rules and regulations promulgated thereunder.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Closing Date” shall mean the date of the funding of the Loan.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Note together with all interest accrued and unpaid thereon and all
other sums due to Lender under this Note.

“Default” shall mean the occurrence of any event hereunder which, absent the
giving of notice or passage of time, or both, would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Interest Rate.

“Exantas REIT” shall mean Exantas Capital Corp., a Maryland corporation.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Hamilton Lane Person” means Hamilton Lane Advisors, L.L.C. (or any successor
manager thereto) or any of its managed funds and accounts or special purpose
holding vehicles owned by such funds and accounts.



--------------------------------------------------------------------------------

“Interest Rate” shall mean a fixed rate of interest equal to three percent (3%)
per annum.

“Maturity Date” shall mean July 31, 2026, as such date may be extended pursuant
to the terms and provisions of Section 1.2(f) hereof, or such other date on
which the final payment of principal of this Note becomes due and payable as
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by this Note, under the laws
of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean an amount equal to the sum of
(a) the accrued and payable interest only on the outstanding principal balance
of the Loan and (b) $25,000.00.

“Oaktree Person” means Oaktree Capital Management, L.P. (or any successor
manager thereto) or any of its managed funds and accounts or special purpose
holding vehicles owned by such funds and accounts.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of any entity,
or any payment on account of (whether in cash, securities or other property) the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest (including any sinking fund or similar deposit), or on
account of any return of capital to such entity’s shareholders, partners or
members (or the equivalent entity thereof).

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive or country-wide Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by a Sanctions
Authority; (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned 50% or more, or otherwise controlled by, any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” mean economic or financial sanctions or trade embargoes imposed,
restrictive measures enacted, administered or enforced from time to time by a
Sanctions Authority.

 

-2-



--------------------------------------------------------------------------------

“Sanctions Authority” means OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority.

“Senior Indebtedness” means, as applicable, all obligations of Borrower under or
in respect of certain credit facilities with Oaktree Persons to which Borrower
is a party on the date hereof, as such facilities shall be amended, restated or
amended and restated from time to time; provided that such indebtedness in
excess of the aggregate principal amount of $190,000,000 (the outstanding
balance of such indebtedness as of the date hereof) shall not be Senior
Indebtedness hereunder.

 

-3-